
	
		III
		111th CONGRESS
		2d Session
		S. RES. 396
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2010
			Mr. Udall of New Mexico
			 submitted the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To enable each newly constituted Senate to
		  carry out its responsibility to determine the Rules of its Proceedings at the
		  beginning of each Congress.
	
	
		Whereas article I, section 5 of the United States
			 Constitution provides that Each House may determine the Rules of its
			 Proceedings;
		Whereas it is a longstanding common law principle, upheld
			 in Supreme Court decisions, that one legislature cannot bind subsequent
			 legislatures;
		Whereas rule V of the Standing Rules of the Senate states
			 that the Rules of the Senate shall continue from one Congress to the
			 next unless they are changed as provided in these rules;
		Whereas rule XXII of the Standing Rules of the Senate
			 requires an affirmative vote of two-thirds of Senators present and voting to
			 limit debate on a measure or motion to amend the Senate Rules; and
		Whereas rule V and rule XXII of the Standing Rules of the
			 Senate, taken together, can effectively deny the Senate the opportunity to
			 exercise its constitutional right to determine the Rules of its Proceedings
			 under article I, section 5, thus allowing one Congress to bind its successors:
			 Now, therefore, be it
		
	
		That upon the expiration of the
			 Standing Rules of the Senate at the Sine Die Adjournment of the 111th Congress,
			 the Senate shall proceed in accordance with article I, section 5 of the
			 Constitution to determine the Rules of its Proceedings by a simple majority
			 vote.
		
